Appeal from a judgment of the Albany County Court, entered in the Albany county clerk’s office on the 25th day of October, 1939, in favor of the plaintiff and against the defendant for the sum of $363.10. The respondents are milk dealers. They *776applied for a milk dealer’s license. [See, also, next case.] This application was finally denied and the recovery here is for a refund of the license fee which accompanied the application. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.